Appellant was indicted in Bradford County and tried for murder in the first degree, he was convicted of murder in the second degree and sentenced to thirty years in the state penitentiary at hard labor. He contends on appeal that he should be relieved of that judgment.
The appellant was a young man twenty-one years of age and in company with his brother went to the store of the deceased, Dan Moore, late at night, November 21, 1942, for the alleged purpose of purchasing some groceries. He (appellant) had been drinking and as soon as he entered the store a controversy arose between him and Moore which resulted in his shooting Moore, killing him instantly. Appellant *Page 309 
and his brother fled the scene and went to Jacksonville, about 40 miles away where they spent the night. The next day they went to Lakeland, Florida, about 135 miles from the scene of the killing, where they were arrested a few days later.
They were forthwith returned to Bradford County by the sheriff and appellant was delivered to the state prison at Raiford a few miles distant, to be held in custody pending his trial. While in the hands of the officers at Lakeland on his return to Bradford County and after he was incarcerated at Raiford, appellant made confessions which were admitted in evidence at the trial. It is contended that these confessions were illegally admitted in evidence because they were not freely and voluntarily made.
There is a conflict of opinion among the members of the Court upon this point, some of the justices being of the view that the evidence referred to amounts in law to nothing more than an admission against interest falling far short of an acknowledgment of the crime charged; while others are of the opinion that the evidence amounted in law to a confession of the crime obtained under such circumstances as will necessitate a reversal of the judgment and the award of a new trial. The majority view of the Court is that it is immaterial to the ultimate outcome of the appeal whether the evidence adduced under the circumstances complained of amounted to a confession illegally secured or to a mere admission against interest, likewise illegally secured, as there is ample evidence otherwise to sustain the conviction, and it cannot be said that the evidence urged to have been illegally secured affected the verdict.
Appellant also contends that he was intimidated by the arresting officers, that the state attorney was abrupt to him and cursed him for a damn liar and that he was young and ignorant and inexperienced having hardly reached the fifth grade in the public schools.
Youth and illiteracy are no defense for committing murder. The circumstances leading up to its culmination show that it was deliberate and that it was in the mind of the appellant when he went to the scene of the homicide. An *Page 310 
illiterate man twenty-one years of age is equally as competent to plan and commit murder as one highly educated. In fact literacy adds nothing to criminal capacity; it tends to detract from one's knowledge of the commonplace and the motivating processes of those who think in terms of crime commission. Literacy adds largely to the cultural aspect and increases one's skill with a learned profession but it is profitless to the man who puts a pistol in his pocket and whiskey under his shirt and goes out to make demonstration of his courage. Academic learning might have infused him with a different brand of courage but the law does not excuse murder for the lack of it.
We find no evidence supporting the charge of derogatory remarks by the State Attorney except that of appellant and there is a dearth of reason for reversal on that ground. There is no reason under any circumstances at any time for a prosecuting officer to be rude to a person on trial. It is a mark of incompetence to do so but in view of what we have repeatedly said on this point, it would hardly seem profitable to say more except to suggest that if the pinch comes that his legal and courtesy vocabulary have run dry and he must resort to baser sources to express himself he might with profit spend a season at the feet of Judge WHITFIELD or some other great preceptor and learn the art of forbearance and being gracious. Indeed he might spend a little time enlarging on his legal lore; that is the best avenue to a tendency to deal squarely with the one on trial and bless rather than damn him.
It is next contended that the trial court committed reversible error in calling the witness, Clinton Daugherty, to testify as the "court's witness."
It is revealed that Clinton Daugherty had been the state's winess before the grand jury and before the proceeding in habeas corpus prior to the trial and that his testimony in both instances supported the state's contention but that he had subsequently made inconsistent statements which the state desired to introduce other evidence to impeach.
For this reason the state attorney considered the witness a hostile one and requested the court to call him as the *Page 311 
"court's witness." We find no objection in the record to this procedure but if we did in view of the wide latitude granted the trial judge in such matters and in view of what took place in this case we find no reversible error on that point.
Other questions argued have been considered but we find no reversible error, so the judgment is affirmed.
Affirmed.
BUFORD, C. J., BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
CHAPMAN, J., dissents.